

113 HR 3349 IH: Innovation Protection Act
U.S. House of Representatives
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3349IN THE HOUSE OF REPRESENTATIVESOctober 28, 2013Mr. Conyers (for himself, Mr. Watt, and Mr. Collins of Georgia) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for the permanent funding of the United States Patent and Trademark Office, and for other purposes.1.Short titleThis Act may be cited as the Innovation Protection Act.2.Patent and Trademark Office funding(a)DefinitionsIn this section:(1)DirectorThe term Director means the Under Secretary of Commerce for Intellectual Property and Director of the United States Patent and Trademark Office.(2)FundThe term Fund means the United States Patent and Trademark Office Public Enterprise Revolving fund established under subsection (c).(3)OfficeThe term Office means the United States Patent and Trademark Office.(4)Trademark Act of 1946The term Trademark Act of 1946 means the Act entitled An Act to provide for the registration and protection of trademarks used in commerce, to carry out the provisions of certain international conventions, and for other purposes, approved July 5, 1946 (15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark Act of 1946 or the Lanham Act).(b)Funding(1)In generalSection 42 of title 35, United States Code, is amended—(A)in subsection (b), by striking Patent and Trademark Office Appropriation Account and inserting United States Patent and Trademark Office Public Enterprise Fund; and(B)in subsection (c)—(i)in paragraph (1)—(I)in the first sentence, by striking To the extent and all that follows through fees and inserting Fees; and(II)by striking shall be collected by and shall, subject to paragraph (3), be available to the Director and inserting shall be collected by, and shall be available to, the Director until expended; and(ii)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).(2)Effective dateThe amendments made by paragraph (1) shall take effect on the first day of the first fiscal year that begins on or after the date of the enactment of this Act.(c)USPTO revolving fund(1)EstablishmentThere is established in the Treasury of the United States a revolving fund to be known as the United States Patent and Trademark Office Public Enterprise Fund. Any amounts in the Fund shall be available for use by the Director without fiscal year limitation.(2)Derivation of resources(A)In generalThere shall be deposited into the Fund on and after the effective date set forth in subsection (b)(2)—(i)any fees collected under title 35, United States Code; and(ii)any fees collected under the Trademark Act of 1946 (15 U.S.C. 1051 et seq.).(B)Remaining balancesThere shall be deposited in the Fund, on the effective date set forth in subsection (b)(2), any unobligated balances remaining in the Patent and Trademark Office Appropriation Account, and in the Patent and Trademark Fee Reserve Fund established under section 42(b)(2) of title 31, United States Code, as in effect on the day before such effective date. Upon the payment of all obligated amounts in the Patent and Trademark Fee Reserve Fund, the Patent and Trademark Fee Reserve Fund shall be terminated.(3)ExpensesAmounts deposited into the Fund under paragraph (2) shall be available, without fiscal year limitation, to cover—(A)all expenses, to the extent consistent with the limitation on the use of fees set forth in section 42(c) of title 35, United States Code, including all administrative and operating expenses, determined in the discretion of the Director to be ordinary and reasonable, incurred by the Director for the continued operation of all services, programs, activities, and duties of the Office relating to patents and trademarks, as such services, programs, activities, and duties are described under—(i)title 35, United States Code; and(ii)the Trademark Act of 1946; and(B)all expenses incurred pursuant to any obligation, representation, or other commitment of the Office.(d)Annual report and operation planNot later than 60 days after the end of each fiscal year, the Director shall submit to Congress a report that—(1)summarizes the operations of the Office for the preceding fiscal year, including financial details and staff levels broken down by each major activity of the Office;(2)describes the long term modernization plans of the Office;(3)sets forth details of any progress towards such modernization plans made in the preceding fiscal year; and(4)includes the results of the most recent audit carried out under subsection (f).(e)Annual spending plan(1)In generalNot later than 30 days after the beginning of each fiscal year, the Director shall notify the Committee on Appropriations of the House of Representatives and the Committee on Appropriations of the Senate of the plan for the obligation and expenditure by the Office of the total amount of the funds for that fiscal year in accordance with section 605 of the Science, State, Justice, Commerce, and Related Agencies Appropriations Act, 2006 (Public Law 109–108; 119 Stat. 2334).(2)ContentsEach plan under paragraph (1) shall—(A)summarize the operations of the Office for the current fiscal year, including financial details and staff levels with respect to major activities; and(B)detail the operating plan of the Office, including specific expense and staff needs, for the current fiscal year.(f)AuditThe Director shall, on an annual basis, provide for an independent audit of the financial statements of the Office. Such audit shall be conducted in accordance with generally accepted accounting principles.(g)BudgetThe Fund shall prepare and submit each year to the President a business-type budget in such manner, and before such date, as the President prescribes by regulation.